Case: 12-12373    Date Filed: 07/02/2013   Page: 1 of 7


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-12373
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 5:11-cv-00544-WTH-TBS



CLARENCE D. SCHREANE,

                                                               Plaintiff-Appellant,

                                     versus

S.A. MIDDLEBROOKS,
Warden, USP Coleman #1, individual capacity, et al.,

                                                                       Defendants,

MR. F. SANTOES,
Unit Manager, USP Coleman #1, individual capacity,
HARRELL WATTS,
Administrator National Inmate Appeals, BOP Central Office,
JEFF CAMPBELL,
Southeast Regional Office Attorney, BOP,
LEE GREEN,
Administrator - Hearing Officer, BOP,

                                                           Defendants-Appellees.
              Case: 12-12373      Date Filed: 07/02/2013    Page: 2 of 7


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                    (July 2, 2013)

Before TJOFLAT, MARTIN and PRYOR, Circuit Judges.

PER CURIAM:

      Clarence D. Schreane, a federal prison inmate proceeding pro se, appeals the

District Court’s sua sponte dismissal, pursuant to 42 U.S.C. § 1997e, of his

amended complaint (“Amended Complaint) under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d
619 (1971), alleging that defendant prison officials violated various of Schreane’s

constitutional rights. Schreane argues that the court erred in failing to consider the

claims in his initial complaint (“Initial Complaint”) as well as those in his

Amended Complaint in making its dispositive ruling. Schreane also argues that the

court abused its discretion in denying his motion to compel the production of

evidence. We affirm.

                                               I.

      Section 1997e(c) states that in a suit brought by a prisoner:

      The [district] court shall on its own motion or on the motion of a party
      dismiss any action brought with respect to prison conditions under
      section 1983 of this title, or any other Federal law, by a prisoner
      confined in any jail, prison, or other correctional facility if the court is

                                           2
               Case: 12-12373     Date Filed: 07/02/2013    Page: 3 of 7


      satisfied that the action is frivolous, malicious, fails to state a claim
      upon which relief can be granted, or seeks monetary relief from a
      defendant who is immune from such relief.

42 U.S.C. § 1997e(c)(1).

      We review de novo a § 1997e(c)(1) dismissal for failure to state a claim,

applying the standard we use in reviewing a dismissal under Federal Rule of Civil

Procedure 12(b)(6). See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79 (11th

Cir. 2001) (reviewing de novo and applying the Rule 12(b)(6) standard to a district

court’s dismissal for failure to state a claim under 28 U.S.C. § 1915A); Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (reviewing de novo and applying

the Rule 12(b)(6) standard to a district court’s dismissal for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii)). Dismissal is appropriate if the complaint, on

its face, does not state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). At the dismissal stage, the

district court must accept as true all of the factual allegations in the complaint. Id.

at 678, 129 S. Ct. at 1949. Moreover, the court must liberally construe pro se

pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      Federal Rule of Civil Procedure 15 states that “[a] party may amend its

pleading once as a matter of course,” and then requires “the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(1)–(2). Rule 15 does

not discuss the effect of an amended pleading on the previous pleading; however,


                                           3
              Case: 12-12373     Date Filed: 07/02/2013    Page: 4 of 7


Middle District of Florida Local Rule 4.01 states that “[u]nless otherwise directed

by the [district court], any party permitted to amend a pleading shall file the

amended pleading in its entirety with the amendments incorporated therein.” M.D.

Fla. L.R. 4.01. “As a general rule, an amended complaint supersedes and replaces

the original complaint unless the amendment specifically refers to or adopts the

earlier pleading.” Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. &

Canada, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982). Once the district court accepts

the amended pleading, “the original pleading is abandoned by the amendment, and

is no longer a part of the pleader’s averments against his adversary.” Pintando v.

Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th Cir. 2007) (quotation

omitted).

      While we liberally construe the filings of pro se plaintiffs, the Supreme

Court has stated that it “never suggested that procedural rules in ordinary civil

litigation should be interpreted so as to excuse mistakes by those who proceed

without counsel.” McNeil v. United States, 508 U.S. 106, 113, 113 S. Ct. 1980,

1984, 124 L. Ed. 2d 21 (1993). In Bilal v. Driver, 251 F.3d 1346 (11th Cir. 2001),

a pro se prisoner filed a § 1983 complaint followed by an amended complaint, and

when he moved for leave to file a third amended complaint, the district court

denied leave to amend and dismissed the case. 251 F.3d at 1347. On appeal, we

noted that Northern District of Florida Local Rule 15.1 deemed as abandoned


                                          4
               Case: 12-12373     Date Filed: 07/02/2013     Page: 5 of 7


“[m]atters not set forth in the amended pleading,” and accordingly limited review

to the third amended complaint. Id. at 1347 n.1 (quotation omitted). We stated

that the fact that a plaintiff “filed his complaint pro se does not change the effect of

the local rule.” Id.

      Schreane’s Initial Complaint asserted various constitutional claims against

seventeen defendants, including claims relating to a disciplinary hearing,

conviction, and Schreane’s subsequent segregation, as well as other, unrelated

claims. After filing his Initial Complaint, Schreane moved to amend his complaint.

The District Court granted the motion, but ordered Schreane to file the amended

complaint on the civil rights complaint form for prisoners. On the civil rights

complaint form, Schreane listed only four defendants, one of whom was a

defendant in the Initial Complaint, and he re-asserted only the factual allegations

relating to his disciplinary hearing, conviction, and segregation. He mentioned in

passing defendants whom he had named only in his Initial Complaint, but focused

on the four defendants named in the Amended Complaint. The court dismissed

Schreane’s Amended Complaint without prejudice under 42 U.S.C. § 1997e,

noting that Schreane was proceeding on an Amended Complaint.

      Schreane makes no argument on appeal as to the district court’s dismissal of

the claims contained in his Amended Complaint, arguing only that the district court

erred by failing to consider all of his claims, including those raised in his Initial


                                            5
               Case: 12-12373      Date Filed: 07/02/2013   Page: 6 of 7


Complaint. Accordingly, he has abandoned that issue, and we need not address it.

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (deeming as abandoned

issues that a pro se litigant fails to brief on appeal).

       The district court did not err in considering Schreane’s Amended Complaint

to supersede his Initial Complaint. Rule 15 does not explicitly address the effect of

an amended complaint on the initial complaint, but Local Rule 4.01 states that an

amended pleading must incorporate all amendments. M.D. Fla. L.R. 4.01; see also

Fed. R. Civ. P. 15. Moreover, we have determined that an amended complaint

supersedes the initial complaint unless the amended complaint “specifically refers

to or adopts” the initial complaint. Varnes, 674 F.2d at 1370 n.6.

       Schreane’s Amended Complaint did not “specifically refer to or adopt” the

Initial Complaint, nor did it incorporate the Initial Complaint as required by Local

Rule 4.01 and our precedent. See Varnes, 674 F.2d at 1370 n.6; M.D. Fla. L.R.

4.01. Schreane’s status as a pro se plaintiff does not excuse his failure to

incorporate his Initial Complaint into his Amended Complaint as required by Local

Rule 4.01. See McNeil, 508 U.S. at 113, 113 S. Ct. at 1984; Bilal, 251 F.3d at

1347 n.1. Accordingly, we affirm the district court’s dismissal of Schreane’s

Amended Complaint.

                                                 II.




                                             6
              Case: 12-12373     Date Filed: 07/02/2013   Page: 7 of 7


      We review the district court’s discovery decisions for an abuse of discretion.

Burger King Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999). In this case,

nothing in the Federal Rules of Civil Procedure required the District Court to grant

Schreane’s production of evidence request prior to the court’s determination that

his Initial Complaint or his Amended Complaint stated a claim for relief. The

court therefore did not abuse its discretion in denying his request for production.

      AFFIRMED.




                                          7